Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 7, 2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST HORIZON NATIONAL CORPORATION (Exact name of registrant as specified in its charter) TENNESSEE 62-0803242 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 165 Madison Avenue, Memphis, Tennessee 38103 (901) 523-4444 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) First Horizon National Corporation Savings Plan (Full title of plan) Clyde A. Billings, Jr. With a copy to: Senior Vice President, Assistant General John A. Niemoeller Counsel and Corporate Secretary Senior Vice President, Counsel and Assistant First Horizon National Corporation Corporate Secretary 165 Madison Avenue First Horizon National Corporation Memphis, TN 38103 165 Madison Avenue (901) 523-5679 Memphis, TN 38103 (Name, address, including zip code, and telephone (901) 523-4170 number, including area code, of agent for service) |
